Exhibit 10.1
 
[logo.jpg]
 
This letter agreement may be executed by one or more of the parties hereto in
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.


Yours faithfully,
 
Dresdner Bank AG London Branch
- as Administrative Agent -



/s/ Paul Brannan
 
/s/ Manuel Caseiro
Name
Paul Brannan
 
Name
Manuel Caseiro
Title
Vice President
 
Title
Vice President



The undersigned hereby appoint Dresdner Bank AG, Niederlassung Luxemburg as
successor Administrative Agent and waive (i) the 30-day notice requirement in
the Loan Agreements for the resignation by the Administrative Agent and (ii) the
requirement in the Loan Agreements that the successor administrative agent be
appointed from among the Lenders.
 
For and on behalf of Bayerische Landesbank:
 
8/7/06
 
Not available/Not applicable
 
/s/ John Gregory
Date
 
Stamp of each Lender
 
Signature(s)



John Gregory
Vice President
Bayerische Landesbank
 
/s/ Donna M. Quilty
Donna M. Quilty
Vice President
Bayerische Landesbank

 
19/6/06
 
Dresdner Bank AG
 
/s/ Paul Brannan
Date
 
Stamp of each Lender
London Branch
 
Signature(s)

 
21/6/06
 
Royal Bank of Canada
 
/s/ Patrick Holland
Date
 
Stamp of each Lender
 
Signature(s)

 
15 June 2006
 
Lloyds TSB Bank Plc
    
Date
 
Stamp of each Lender
 
Signature(s)

 
/s/ Cherian Thomas
 
/s/ James M. Rudd
Cherian Thomas
 
James M. Rudd
Assistant Vice President
 
Vice President
Project Finance
 
Financial Institutions, USA
T-011
 
R091 

 
6/16/2006
 
N/A
   /s/ Jeff Heazlewood
Date
 
Stamp of each Lender
 
Signature(s)
       
Jeff Heazlewood
Relationship executive
Commonwealth Bank of
Australia

 
The undersigned, as Borrower, pursuant to the Amended and Restated Agreement
dated June 7, 2006, acknowledges and has no objection to the appointment of
Dresdner Bank AG, Niederlassung Luxemburg as successor Administrative agent


HGC Holdings LLC
   
By
/s/ Thomas A. Wellman
Thomas A. Wellman Vice President, Chief Financial Officer and Treasurer





The undersigned, as Borrower, pursuant to the Amended and Restated Agreement
dated June 7, 2006, acknowledges and has no objection to the appointment of
Dresdner Bank AG, Niederlassung Luxemburg as successor Administrative agent


The Gas Company, LLC
   
By
/s/ Thomas A. Wellman
Thomas A. Wellman Vice President, Chief Financial Officer and Treasurer



Dated: August 18, 2006



--------------------------------------------------------------------------------


 
[logo.jpg]



 
Dresdner Bank AG
 
London Branch
 
PO Box 52715
 
30 Greshim Street
 
London EC2P 2XY
     
Telephone +44 (0)20 7623 8000
 
Telex General 885540 DRES BK G
BY E-LOAN
www.dresdnerkleinwort.com



To the Lenders
 
HGC Holdings LLC &
 
The Gas Company, LLC
London, 18 August 2006



HGC Holdings LLC & The Gas Company, LLC
Amended and Restated Loan Agreement dated 7 June 2006, HGC Holdings LLC
Amended and Restated Loan Agreement dated 7 June 2006, The Gas Company, LLC
Transfer of Administrative Agent

--------------------------------------------------------------------------------



Dear Sirs,


We refer to the Loan Agreements listed above and especially Sections 9.9
thereof.


We hereby inform you that we resign as the Administrative Agent, subject to the
condition that you appoint Dresdner Bank AG, Niederlassung Luxemburg as
successor administrative agent. The switch of Administrative Agents is due to
internal administrative reasons within Dresdner Bank AG. Upon (i) its
appointment as successor administrative agent, (ii) the consent thereto by the
Borrower, and (iii) Dresdner Bank AG, Niederlassung Luxemburg’s acceptance of
such appointment, Dresdner Bank AG, Niederlassung Luxemburg shall succeed to all
the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean Dresdner Bank AG, Niederlassung Luxemburg, and
Dresdner Bank AG, London Branch’s appointment, powers and duties as
Administrative Agent shall be terminated.


Since we are eager to do this switch as soon as possible, we are asking you to
waive (i) the 30 days’ notice requirement for the resignation by the
Administrative Agent and (ii) the requirement that the successor administrative
agent be appointed from among the Lenders, as such requirements are provided in
Section 9.9 of the Amended and Restated Loan Agreement with HGC Holdings LLC
dated 7 June 2006 and Section 9.9 of the Amended and Restated Loan Agreement
with The Gas Company, LLC dated 7 June 2006 (capitalized terms used but not
defined herein shall have the meanings assigned thereto in the Loan Agreements).


By countersigning this letter below you confirm that you agree to the change of
Administrative Agent from Dresdner Bank AG London Branch to Dresdner Bank AG,
Niederlassung Luxemburg and that you waive the requirements listed in paragraphs
(i) and (ii) above. Such resignation and appointment shall be effective upon the
execution and delivery hereof by Dresdner Bank AG London Branch, the Required
Lenders, the Borrowers and Dresdner Bank AG, Niederlassung Luxemburg. We kindly
ask you to send the signed consent to fax No+352 34 6868 3222 attn. Erica Skoeid
no later than 30th August 2006, close of business London time.


The Lenders’ legal counsel, Mr. Jonathan Cole at Orrick, Herrington & Sulcliffe
LLP has confirmed that no further documentation needs to be issued especially in
relation to the security package to secure the Lenders’ positions.


Authorised by the German Federal Financial Supervisory Authority and by the
Financial Services Authority.
Investment Banking Division




--------------------------------------------------------------------------------

